Mr. Justice Wolf
delivered the opinion of the court.
The complainant here began an action of reivindicación against the defendants and made an application for an ancillary injunction to protect him in the possession of a certain part of land which is contiguous to the part he seeks to recover ; and also asked that the defendants be restrained from exercising any acts of possession over the part of land to which he refers.
The injunction does not seem to be very clearly conceived,, because this is an ancillary suit to an original action, and the complainant has clearly no right to ask to be put, by way of an injunction, into the possession of a property which he is making the object of a suit in reivindicación. If, on the other-hand, he has the possession -of certain lands contiguous to *1025other land of which possession is denied him, then the injunction to which he would be entitled, if any, should be made the subject of a special proceeding instituted for that purpose. The special injunction which he sought was denied by the Judge of the District Court of Humacao on the ground that the possession of the complainant was not clear; that the right of possession was involved in the principal suit; and that the right to an injunction must also be clear. Although the record shows that the appellant has, perhaps, been molested and. even maltreated, it fails to disclose that the damages the petitioner suffered may not be the subject of compensation by ara ordinary suit at law. The judge who tried the case, moreover, found that no right of possession of the complainant had been disturbed and the denial of a writ of injunction rests in the sound discretion of the trial court. There was no. abuse of that discretion. The order appealed from must be affirmed..

Affirmed..

Justices MacLeary, del Toro, and Aldrey concurred.
Mr. Chief Justice Hernández did not take part in the decision of this case.